Title: To Alexander Hamilton from William S. Smith, 28 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander

Union Brigade [Scotch Plains, New Jersey]May 28th. 1800
Major General HamiltonSir, 
Inclosed I have the honor of Submitting to your perusal a Letter this day received from The President, with a Copy of one from The Secretary of War which I should thank you to return. I shall make no comments on the observations of The Secretary, tho’ there are great Grounds. I should be much flattered if in your communication to the President, I should, if it is only pro hac be charged with the General superintendance, under you, of the Atlantic Posts, & should you conceive it your duty to retire, the Corps would at least be left in the hands of an American and not of a french officer, already overrated.
Yours with great respect

W. S. Smith

